Citation Nr: 0432122	
Decision Date: 12/03/04    Archive Date: 12/14/04

DOCKET NO.  03-32 239	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for cause of the 
veteran's death as a result of exposure to herbicides.  

2.  Eligibility for Dependents' Educational Assistance under 
38 U.S.C.A., Chapter 35.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

K. S. Knight, Counsel


INTRODUCTION

The veteran served on active duty from March 1966 to November 
1969.  

This matter comes to the Board of Veterans' Appeals (Board) 
from a January 2003 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama, which denied service connection for the cause of 
death and denied eligibility for Dependent's Educational 
Assistance.  

The appellant is the veteran's surviving spouse.  

The appellant appeared before the undersigned Acting Veterans 
Law Judge at an August 2004 travel board hearing in 
Montgomery, Alabama.  


FINDINGS OF FACT

1.  The RO has provided all required notice and assistance, 
and has obtained all relevant evidence necessary for an 
equitable disposition of the appellant's appeal.

2.  The veteran died in November 1996 of multiple myeloma 
with diabetes mellitus as a significant condition 
contributing to the cause of death.  

3.  At the time of his death, service connection was not in 
effect for any disability.  

4.  The evidence does not show that the veteran had active 
military service in the Republic of Vietnam.  

5.  Multiple myeloma was not shown in service, or for many 
years thereafter, and the competent medical evidence of 
record does not establish that the veteran's death due to 
multiple myeloma was related to his active service or any 
incident therein, to include exposure to herbicides.  


CONCLUSIONS OF LAW

1.  Multiple myeloma was not incurred in or aggravated by 
active service, to include as a result of herbicide exposure.  
38 U.S.C.A. §§ 1110, 1116, 5102, 5103, 5103A, 5106, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2004).

2.  The eligibility criteria for an award of Dependents' 
Education Assistance Benefits under Title 38, Chapter 35, in 
the United States Code, have not been met.  38 U.S.C.A. 
§ 3501 (West 2002); 38 C.F.R. § 21.3021 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter, the Board finds that VA has 
satisfied its duties to the appellant under the Veterans 
Claims Assistance Act of 2000 (VCAA).

Under the VCAA, VA has a duty to notify a claimant of the 
information and evidence needed to substantiate and complete 
a claim, what part of that evidence is to be provided by the 
claimant, and what part VA will attempt to obtain for the 
claimant.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 
3.159(b)(1) (2004); Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).  

In an August 2002 letter, the RO notified the appellant of 
the information and evidence needed to substantiate a claim 
for service connection for the cause of death, advised her of 
what part of the evidence she was to provide, and advised her 
of what part of the evidence VA would attempt to obtain.  The 
Statement of the Case (SOC) dated in June 2003 specifically 
included the applicable provisions of the VCAA.  In view of 
the foregoing, the Board finds that VA has satisfied its 
duties to notify the appellant under the VCAA.  See Charles 
v. Principi, 16 Vet. App. 370, 373-74 (2002).

The August 2002 letter also advised the appellant to send 
information describing additional evidence or the evidence 
itself to the RO.  38 C.F.R. § 3.159(b) (2004).

The Board notes that the August 2002 VCAA notification letter 
provided to the appellant was sent prior to the initial 
rating decision denying the claims in January 2003.   Thus, 
the timing of VA's notification actions complies with the 
express requirements of the law as interpreted by the Court 
in Pelegrini v. Principi, 17 Vet. App. 412 (2004).  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996).  In this 
case, as set forth above, the information provided to the 
appellant met the requirements of 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b). 

The Board notes that the appellant has representation and has 
been provided with every opportunity to submit evidence and 
argument in support of her claims, and to respond to VA 
notices.  Therefore, to decide the appeal at this point would 
not be prejudicial error to the appellant.  

In addition to the notification duties discussed above, VA 
also has a duty under the VCAA to assist claimants in 
obtaining the evidence needed to substantiate a claim.  In 
this case, the RO has obtained the veteran's service medical 
and personnel records.  A request was also made to the 
service department to determine Vietnam service.  The 
appellant has submitted additional post-service medical 
records in support of her claims.  There is no indication of 
unobtained evidence that might aid the appellant's claims or 
that might be pertinent to the bases of the denial of these 
claims.  Thus, the Board finds that VA's duty to assist the 
appellant has been satisfied.  38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159(c) (2004).  

The duty to assist under the VCAA also includes obtaining a 
VA medical opinion when such is necessary to make a decision 
on the claim.  38 C.F.R. § 3.159(c)(4) (2004).  In this case, 
there is no basis to request a medical opinion regarding the 
issues on appeal.  The record clearly reflects that the 
veteran did not serve in Vietnam, and there is no evidence 
otherwise to substantiate that he incurred multiple myeloma 
during his period of service or that he was exposed to 
herbicides from any other source.  All findings on separation 
from service were normal and the veteran was not treated for 
multiple myeloma until many years after separation from 
service.  Thus, no further medical opinion is necessary.  

For all the foregoing reasons, the Board concludes that VA's 
duties to the appellant under the VCAA have been fulfilled.  


I.  Factual Background

The veteran's death certificate reveals that the veteran died 
in November 1996 of multiple myeloma.  



The veteran's service medical records are silent for any 
pertinent complaints, notations, or clinical findings.  An 
enlistment examination report dated in October 1965 reveals 
all normal findings.  A separation examination report dated 
in November 1969 also disclosed normal findings.  Form DD214 
does not show that the veteran served in the Republic of 
Vietnam.  

Medical treatment records from Dr. Kent Tucker dated from 
April 1994 to October 1996 indicate that the veteran was 
diagnosed as having multiple myeloma in April 1994.  An April 
1994 private medical facility outpatient radiology report 
disclosed findings compatible with multiple myeloma.  

There are no other clinical data of record.  

A September 2002 letter from the National Personnel Records 
Center states that there is no evidence of record to support 
that the veteran had service in the Republic of Vietnam.  

At an August 2004 travel board hearing, the appellant 
testified that the veteran told her he was exposed to Agent 
Orange while serving on a carrier off the coast of Viet Nam.  
He further told her that he never actually went ashore in 
Viet Nam.

II.  Pertinent Law and Regulations

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted in the 
line of duty or for aggravation of a pre-existing injury or 
disease in the line of duty.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. §§ 3.303, 3.304, 3.306 (2004).

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2004).

To establish service connection for the cause of the 
veteran's death, the evidence must show that disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to cause death.  38 
U.S.C.A. § 1310; 38 C.F.R. § 3.312 (2004).  For a service-
connected disability to be the cause of death, it must singly 
or with some other condition be the immediate or underlying 
cause, or be etiologically related.  For a service-connected 
disability to constitute a contributory cause, it is not 
sufficient to show that it casually shared in producing 
death, but rather it must be shown that there was a causal 
connection.  Id.

Additionally, a veteran who, during active military, naval, 
or air service, served in the Republic of Vietnam during the 
period beginning on January 9, 1962, and ending on May 7, 
1975, shall be presumed to have been exposed during such 
service to an herbicide agent, unless there is affirmative 
evidence to establish that the veteran was not exposed to any 
such agent during that service.  38 C.F.R. §§ 3.307(a)(6), 
3.313 (2004).  

If a veteran was exposed to a herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service-connected if the requirements of 38 U.S.C.A. § 
1116, 38 C.F.R. § 3.307(a)(6)(iii) are met, even though there 
is no record of such disease during service, provided further 
that the rebuttable presumption provisions of 38 U.S.C.A. § 
1113; 38 C.F.R. § 3.307(d) are also satisfied:  chloracne or 
other acneform diseases consistent with chloracne, diabetes 
mellitus, Hodgkin's disease, multiple myeloma, non-Hodgkin's 
lymphoma, acute and subacute peripheral neuropathy, PCT, 
prostate cancer, respiratory cancers (cancer of the lung, 
bronchus, larynx, or trachea), and certain soft-tissue 
sarcomas (other than osteosarcoma, chondrosarcoma, Kaposi's 
sarcoma, or mesothelioma).  38 C.F.R. § 3.309(e).

Notwithstanding the foregoing, the U.S. Court of Appeals for 
the Federal Circuit has determined that the Veteran's Dioxin 
and Radiation Exposure Compensation Standards (Radiation 
Compensation) Act, Pub. L. No. 98-542, § 5, 98 Stat. 2725, 
2727-29 (1984) does not preclude a veteran from establishing 
service connection with proof of actual direct causation.  
Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  The 
rationale employed in Combee also applies to claims based on 
exposure to herbicides.  Brock v. Brown, 10 Vet. App. 155 
(1997).

Dependents' Educational Assistance Benefits are available to 
a surviving spouse of a veteran, provided that certain 
eligibility criteria are met.  38 U.S.C.A. § 3501(a)(1)(B) 
(West 2002); 38 C.F.R. § 21.3021(a)(2) (2003).  Relevant to 
the circumstances of this case, an eligible person is defined 
as the surviving spouse of a veteran who died of a service-
connected disability or who died with a disability evaluated 
as total and permanent in nature resulting from a service-
connected disability.  Id.

In claims for benefits, VA shall consider all information and 
lay and medical evidence of record in a case before the 
Secretary with respect to benefits under laws administered by 
the Secretary.  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the Secretary shall give 
the benefit of the doubt to the claimant.  38 U.S.C.A. 
§ 5107(b) (West 2002); see also Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

III.  Analysis

Service connection for cause of the veteran's death 

The appellant contends that, as an aircraft mechanic during 
service, the veteran had direct contact with herbicides when 
aboard an aircraft carrier off the shores of Vietnam.  

Entitlement to service connection for a disability claimed to 
be attributable to herbicide exposure during service can be 
accomplished as follows:  1) direct service connection can be 
established by showing that the disease was incurred during 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303; or (2) there 
are specific disabilities which may be service connected on a 
presumptive basis under 38 C.F.R. § 3.309(e), the list of 
which includes multiple myeloma, provided that certain 
conditions specified in the regulation are met.  

In addressing entitlement to service connection on a 
presumptive basis as a result of exposure to herbicides, the 
Board notes that the veteran's service medical records do not 
contain any reference to service or medical treatment in 
Vietnam.  His Form DD214 is also silent for any indication of 
service in Vietnam.

In cases where a veteran served in Vietnam from January 9, 
1962 through May 7, 1975, the veteran shall be presumed to 
have been exposed during such service to an herbicide agent, 
unless there is affirmative evidence to establish that the 
veteran was not exposed to any such agent during that 
service.  38 C.F.R. §§ 3.307(a)(6), 3.313.  In this case, 
there is affirmative evidence otherwise.  In the Form 3101 
completed in September 2002, the National Personnel Records 
Center (NPRC) confirmed that there was no evidence to 
substantiate that the veteran had service in the Republic of 
Vietnam.  Moreover, the appellant testified that she 
understood from the veteran that he had never left the 
aircraft carrier and never went ashore in Vietnam during his 
tour of duty.  Service connection for cause of death due to 
herbicide exposure on a presumptive basis, therefore, is not 
warranted.  

A finding that the veteran did not serve in Vietnam and is 
not entitled to a presumption of herbicide exposure, however, 
does not preclude a finding of service connection on a direct 
basis.  See Combee v. Brown, 34 F.3d 1039.  

Post-service records show that the veteran was first 
diagnosed as having multiple myeloma in April 1994, more than 
24 years after his separation from service.  There is no 
competent evidence to demonstrate a diagnosis earlier than 
April 1994, as reflected in the private medical record under 
treatment by Dr. Kent Tucker at the Medical Center East 
Radiology group.  The Board notes that from the time of 
separation from service in November 1969 to the time of 
diagnosis in April 1994, there is no evidence indicating or 
suggesting the presence of multiple myeloma.  

The appellant is a credible witness and the Board accepts her 
testimony as truthful in all respects.  Unfortunately, there 
is no evidence to corroborate the veteran's statements to her 
that he was exposed to Agent Orange, or any other herbicide, 
while serving onboard a carrier off the coast of Viet Nam.  
And, while multiple myeloma can be caused by exposure to 
herbicides, it can be caused by many other things as well.

The veteran's service medical records do not contain any 
clinical reference to the presence of multiple myeloma, or 
reflect treatment for any related symptomatology.  The 
enlistment examination report and the separation examination 
report are silent for any relevant notations or findings 
associated with multiple myeloma.  

In the absence of any medical evidence linking multiple 
myeloma to the veteran's active service, and the absence of 
any evidence capable of corroboration showing the veteran was 
exposed to herbicides while in service, the preponderance of 
the evidence is against the claim of service connection for 
the cause of the veteran's death from multiple myeloma.  The 
benefit of the doubt doctrine is not for application where 
the clear weight of the evidence is against the claim.  
Gilbert v. Derwinski, 1 Vet. App. at 55; 38 U.S.C.A. § 
5107(b).

Regretfully, service connection for the cause of the 
veteran's death must be denied under the facts of the case.  
There is no competent evidence that shows that the multiple 
myeloma which was the cause of the veteran's death was 
incurred in or aggravated by his active service.  38 U.S.C.A. 
§ 1310; 38 C.F.R. § 3.312.  



Chapter 35 Dependents' Educational Assistance benefits

The appellant contends that she should be entitled to receive 
dependents' educational assistance benefits pursuant to 
38 U.S.C.A., Chapter 35.  As is relevant to this claim, the 
term "eligible person" for educational assistance under 
Chapter 35 means a, surviving spouse of a veteran who died of 
a service-connected disability,  or who died while a total 
permanent disability resulting from a service-connected 
disability was in existence.  38 U.S.C.A. §§ 3500, 3501; 38 
C.F.R. § 3.807(b) (2004).  Service-connected disability or 
death must have been the result of active military, naval, or 
air service.  38 C.F.R. § 3.807(b) (2004).  

The competent evidence of record does not show that the 
veteran died as a result of a service-connected disability or 
that he had a total and permanent disability resulting from a 
service-connected disability in place at the time of his 
death.  Thus, the appellant is not eligible for Chapter 35 
benefits, and the claim must be denied.  


ORDER

Service connection for the cause of the veteran's death is 
denied.  

Eligibility for Chapter 35 Dependents' Educational Assistance 
benefits is denied.  



	                        
____________________________________________
	RONALD W. SCHOLZ
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



